          Case 2:20-cr-00084-APG-NJK Document 65 Filed 02/23/21 Page 1 of 1




 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5
 6   UNITED STATES OF AMERICA,                              Case No.: 2:20-cr-00084-APG-NJK
 7                           Plaintiff,                                   ORDER
 8   v.                                                               (Docket No. 64)
 9   CHE SUMMERFIELD,
10                          Defendant.
11         Pending before the Court is the parties’ stipulation to extend the time for Defendant to reply
12 to the United States’ response to Defendant’s motion to suppress evidence. Docket No. 64.
13         Local Rule IA 6-1 requires that all requests to extend time “must state the reasons for the
14 extension requested…”      The parties’ stipulation fails to state any reason for the requested
15 extension.
16         Accordingly, the Court DENIES the parties’ stipulation without prejudice. Docket No.
17 64.
18         IT IS SO ORDERED.
19         DATED: February 23, 2021.
20
21                                                NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

                                                     1
